UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
VIOLETTE ISHOO TSACHALIS,

                                Plaintiff,

         against
                                                       CIVIL ACTION NO.: 19 Civ. 1535 (VSB) (SLC)

                                                                         ORDER
COMMISSIONER OF SOCIAL SECURITY,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge:

         On October 15, 2019, the Court ordered Defendant to send one courtesy copy of the

administrative record, marked as such on a cover page, to Chambers by Tuesday, October 29,

2019. Defendant did not comply with the Court’s order.

         Defendant is ordered to send the requested courtesy copy to Chambers by Friday,

February 14, 2020. The courtesy copy should bear the ECF header generated at the time of

electronic filing and include protruding tabs for any exhibits. Bulky materials should be two-

sided, and neatly-bound or placed in 3-ring binders, with appropriate dividers.




Dated:             New York, New York
                   February 6, 2020

                                                    SO ORDERED



                                                    _________________________
                                                    SARAH L. CAVE
                                                    United States Magistrate Judge
